            Case 4:19-cv-01668-YGR Document 75-5 Filed 01/14/21 Page 1 of 5




                               Arxerrr,   5r. Lours & STLJEG,            P.s
                                            ArroRNEYs     AT LAW
                                        aoI SECOND AVENUE. SUITE I2oo
                                        SEATTLE, WASHTNGToN 9at04
WrrlrRv L,E.   DUSSAULT
                                                                                           BrLLD@A|KEN.coM
                                                     206-6? 3-57 64
                                            FAcsrMrLE:
                                           TELEPHoNE: ?06-62 4-?650




                                      WILLIAM L. E. DUSSAULT
                                            CURRICULUM VITAE
                             Emphosizing Law for Persons with Disabilities

  Education and Bar Admissions

  University of Washington, BA, PoliticalScience, History, 1969
  University of Washington, Juris Doctor, Law, L972
  Admitted to Washington State Bar, September,I9T2
  Admitted to Federal District Court, January, 1-973
  Admitted to United States Supreme Court, September, 1982
  Admitted to Colorado State Bar, February,2007

  Memberships, Appointments

  Mem ber, America n/Washington/Seattle-King Cou nty Ba r Associations
  Speaker, Brain lnjury Association Legal Conference*, 1987 through present
  Consultant, Autism Society of America (ASA), formerly National Society for Autistic Children and Adults
  (NSAC):
          National Professional Advisory Board, 1978-to present
          Chairperson, National By-Laws Committee, 1984-1986
 Co-Chair, King County Court 2009 Mandatory Settlement Guardian Ad Litem Training
 Member, Washington State Bar Association Rules of Professional Conduct Committee
 2003 -2004
 Guest lectures, Seattle University Law School National Training for Special Education
          Administrative Law Judges 2002 to 20LL
 Editorial Board, Journal of Positive Behavior lnterventions, 1-998 to 2000
 Chair, National Human Rights Committee, Association for Retarded Citizens, US (ARC-US) 1989-1991
 Member, American College of Legal Medicine (ACLM) 1997-1999
 Member, and Vice President for Finance, Board of Directors, Brain lnjury Association of
 America (BlA-formerly known as National Head lnjury Foundation or NHIF), 1996-2001
 Contributing Editor, National Structured Settlement Trade Association "White Paper"
          quarterly publication on settlements (1995-1998)
 Faculty, Philip E. Heckerling lnstitute on Estate Planning, University of Miami School of Law, 1995
 Mentor, Seattle University School of Law, 1994-1995
 Consultant, Guardianship, ARC-US, 1988
 Keynote Speaker, National lnstitute on Special Education and the Law, 1987
 Vice-Chairperson, American Bar Association Family Law Committee on Mental Disability 1.986-1994
 Adjunct Professor, University of Washington School of Law, Disability Law 1986-1994
        Case 4:19-cv-01668-YGR Document 75-5 Filed 01/14/21 Page 2 of 5




Wrn. L. E. Dussault
Curriculum Vitae
Page2


Member, Future Planning and lnsurance Committee, ARC-US, 1986-1988
Member, Board of Directors of Accreditation Council for Services for Mentally Retarded and Other
         Developmentally Disabled Persons (AC MRDD), L982-1988, Executive Committee, 1986-1988
Consultant, Tourette Syndrome and the Law Workshop, 1986
Consultant, Settlement Trusts, California State Bar All Star Seminar, 1986 and 1987
Keynote speaker, faculty and Executive Board member, Pacific Northwest Special Education and the Law
         Conference, 1984 to 2010
Adjunct Professor, Central Washington University, Department of Special Education, 1982/1984
Consulta nt, ABA G ua rdia nship/Limited G ua rdia nship Report, l-981
Faculty, University of Washington School of Nursing: Nursing, Law and Ethics, 1978-1994
Judge Pro Tempore, Seattle Municipal Court L977-1990
Testimony to U.S. Senate: Handicapped Children's Protective AcIt977
Former Counsel, The Association for Persons With Severe Handicaps (TASH) 1975-1.995
Washington State Human Rights Commission Advisory Council for the Physically, Mentally and Sensory
       Ha nd ica ppe  d, t97 4-197 6
Keynote speaker, Washington State "You Are the Expert" conferences for parents, 1976-1996
Executive Director, Washington State Developmental Disabilities Planning Commission,1-975-1976
Member, Washington State Superintendent of Public lnstruction Committee to review and
revise state Special Education Regulations 1972-1998
Governor's Committee on Employment of the Handicapped,I9T2 to L985
Washington State Special Education Commission, 1972
Washington State Legislative Review Committee, Special Education, 1972
Past President-Founder, Washington Chapter, NationalAcademy for Elder Law Attorneys (NAELA)
Founder, Treasurer and Executive Board Member, COPAA (Council of Parent Advocates and Attorneys)
Board Member, Disability lnternational Foundation
Consultant-Epilepsy Foundation of America-special needs estate planning-video preparation
Consultant-National Association for Down Syndrome -estate planning and special education issues
Former Editorial Board Member, Journal of the Association for Persons with Severe Handicaps (JASH)
Vice-President, Concepts for lndependent Living, National Non-Profit Corporation (ClL)
Former President and current Board Member, Lifetime Advocacy Plus (aka LA+, formerly Foundation for
         the Handicapped), a private non-profit Guardianship and Trust agency for handicapped and
         elderly individuals
         Faculty, Emmanuel College, Cambridge University, England, lnternational lnstitute on Head
lnjury and the Law
Guest Lecturer, University of Oregon and Seattle University
Contract Reviewer, Department of Education, Office of Special Education Programs, Washington DC
Senior Rights Assistance Foundation of Washington, Advisory Board
Consultant to Guardianship, Advocacy and Protective Services (GAPS) Program, Oregon
Counsel, Washington Association for Persons with Disabilities
Volunteer, Washington and Colorado State Special Olympics
Director, Washington State Disabilities Political Action Committee (D-PAC)
Washington State Bar Association Civil Rights Committee
            Case 4:19-cv-01668-YGR Document 75-5 Filed 01/14/21 Page 3 of 5




Wm. L. E. Dussault
Curriculum Vitae
Page   3




' Consultant, Bay Area Brain lnjury Association* California
Consultant, Washington State Brain lnjury Associationx
Appointed as Litigation or Settlement Guardian ad Litem in state or federal courts in
wA, oR, AK, CO

Honors a nd Awards

Received 2012 Award of Merit by the Washington State Bar Association, its highest honor
Selected by Seattle Magazine as one of Seattle's top financial managers, 2OIO,2OII
Selected by Washington Law and Politics and Butch Blum-one of four best lawyers in Washington
        State, 2003
Selected as one Washington's Best Lawyers, Washington Law & Politics 1999-2009
Life Member, National Registry, Who's Who 2001 Edition
Selected as one of Seattle's Best Lawyers, Seattle Magazine, 2001 issue
Selected as Honored Member, National Directory, Who's Who, 1994

Authorship

Co-Author, RCW 28A.13 Washington State Mandatory "Education for All" Law requiring
free appropriate public education for all children with disabilities, 1970
Author, 1975-1977 Washington State Limited Guardianship Act, RCW L1.88 and 11.99; participant on
revisions, 1,990/I99I
Author, Comprehensive review of all Washington State laws affecting disabled persons (over 500 pages
of proposed legislation, with approximately 200 pages now enacted)
Co-Author, lnitial Washington State Regulations on Special Education
Originating author-testamentary special needs trust-l973
Originating author-litigation special needs trust-1976
Co-Author OBRA'93 42 USC 1396p(dXaXa)
Authored Northwest Mutual lnsurance Co. planning booklet on planning for disability
Chapter author-Legal lssues in Traumatic Brain lnjury Rehab-Mark Ashley editor
Author, Best of CLE: Planning for Disability - 1985
Author, "Wills and Trusts - Future Planning Guide for the Parents and Families of Persons With
Disabilities" - 1984
Author, "Establishment and Operation of the Settlement Trust", l-988, and as amended
Co-Author, "How to Provide forTheir Future", ARC-US
Author, Future Planning Guide for the Parents and Families of Persons with Disabilities, Washington ARC
Trust Fund and The Foundation for the Handicapped
Author, Numerous Law Review Articles, book chapters, seminar materials, popular articles, etc.,
concerning:
           Malpractice and ethical issues in personal injury settlements
           Special Needs Settlement Trusts

.-This organization, which has national and state chapters, was formerly known as the Head lnjury Foundation ("HlF" - National
Head lnjury Foundation or NHIF, Washington State Head lnjury Foundation or WasHlF, etc.)
             Case 4:19-cv-01668-YGR Document 75-5 Filed 01/14/21 Page 4 of 5




Wm. L. E. Dussault
Curriculum Vitae
Page 4



             Guardianship, Protective Services for the Disabled and the Elderly;
        Special Education
        Law and the Disabled
        Wills and Trusts for individuals with Disability and Family
        lnformed Consent
        Ethics and Research with Human Subjects
        Advocacy
        Government Benefits
Presentations on Catastrophic Personal lnjury Case Settlements-Ethics and management devices,
        National AAJ - WA, CA, UT, TX, OH, MT, CO, LA,MI -AAJ formerly Trial Lawyers Associations and
        Defense Research lnstitute

Sample Agencv Consultations

State   of   Washington   Superintendent of Public lnstruction
State   of   Washington   Developmental Disabilities Planning Council
State   of   Washington   Protection and Advocacy Agency
State   of          Association for Retarded Citizens
             Washington
State   of          Developmental Disabilities Residential Service Association
             Washington
State   of          Coalition for Special Education
             Washington
State   Oregon Association for Retarded Citizens
        of
Stateof Oregon Division of Mental Health
Stateof Montana Developmental Disabilities Council
Stateof North Dakota Department of Education
Stateof Kansas Department of Education
Stateof Colorado Department of Education
Stateof Tennessee Protection and Advocacy Agency
Northwest Association of Rehabilitation lndustries




                                                                                            Rev.01-2018
        Case 4:19-cv-01668-YGR Document 75-5 Filed 01/14/21 Page 5 of 5




William L.E. Dussault, J.D.

William L.E. Dussault received his Juris Doctorate from the University of Washington School of
Law in 1972. He is a member of the American Bar Association, Washington State Bar
Association, Colorado State Bar Association and Seattle-King County Bar Association, and has
been admitted to practice in the State of Washington (1972), U.S. Federal District Court (1973),
U.S. Supreme Court (1982) and State of Colorado (2006). He maintains a private practice in
Seattle with an emphasis on the rights of persons with disabilities. In 1970 Mr. Dussault was the
originating author of the first state Mandatory Special Education Law-known as the "Education
for All" law, as well as numerous revisions to many state's Guardianship and Conservatorship
laws and the original special needs trust for use in estate planning and public benefit preservation
for persons who experience disabilities. He was also the originating author of 42 U.S.C.
$1396p(d)(4XA), the federal legislation authorizing use of special needs in conjunction with
continuation or establishment of eligibility for certain federal benefit programs. He is actively
involved with numerous state and national groups concemed with legal issues impacting persons
with disabilities, and has served as counsel to TASH, vice-chair of the American Bar Association
Family Law Committee on Mental Disability, and as alegal advisor, committee member or chair
for the Autism Society, ARC, UCP, BIA and the Epilepsy Foundation, among others. He was
selected as one of Washington's Super Lawyers by Washington Law & Politics annually from
1999 through2006, and by Washington Law & Politics and Butch Blum as one of the four best
lawyers in Washington State in 2003. In 2013 he was awarded the Washington State Bar
Association Award of Merit, the Bar's highest honor. Mr. Dussault is a frequent presenter on
special education, disability rights, coordination of public benefits and private resources, estate
planning for families affected by disabilities and other related topics.
